Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “assign an upper limit to a first agent of the N agents based at least in part on a bandwidth share determined for the first agent, wherein the upper limit represents a maximum number of outstanding requests the first agent is permitted to have that target the endpoint, and wherein an agent is not allowed to issue a request if the agent does not have an available credit .” in combination with other recited elements in independent claim 1. 
3.  McKinney et al. (US Patent Application Pub. No: 20090070457 A1) the closest prior art of record, teaches comparing identification information of a transaction on a computer system to a transaction monitoring policy to determine whether the transaction is a candidate for monitoring, and identifying a resource threshold in the transaction monitoring policy if the transaction is to be monitored. McKinney discloses  a server assigned to process the transaction is determined, and a determination is made whether the resource threshold has been exceeded. McKinney suggests the transaction is monitored when the resource threshold has been exceeded. However, McKinney doesn’t teach “assign an upper limit to a first agent of the N agents based at least in part on a bandwidth share determined for the first agent, wherein the upper limit represents a maximum number of outstanding requests the first agent is permitted to have that target the endpoint, and wherein an agent is not allowed to issue a request if the agent does not have an available credit .”.
4.  Atagun et al. (U.S. Patent Application Pub. No: 20140172704 A1), the closest prior art of record, teaches a system has memories that are in communication with processors. Atagun discloses the funds are pulled from members of a shared pool. Atagun suggests the shared pool is created between a group of users or members in connection with common transactions. Atagun further discloses  the funds are pulled according to rules set up by each member for pulling funds from respective funding sources when the shared pool is selected to be used in connection with the common transactions, and the transactions are performed using the shared pool. However, Atagun doesn’t teach “assign an upper limit to a first agent of the N agents based at least in part on a bandwidth share determined for the first agent, wherein the upper limit represents a maximum number of outstanding requests the first agent is permitted to have that target the endpoint, and wherein an agent is not allowed to issue a request if the agent does not have an available credit .”.
5.      Independent claims 8 and 15 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.
6.     Dependent claims 2-7,9-14 and 16-20 recites limitations similar to those noted above for independent claims 1,8 and 15 are considered allowable for the same reasons noted above for claims 1,8 and 15.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Nortrup  (US Patent Application Pub. No: 2005027822 A1) teaches systems and methods for 
making transactions. Nortrup discloses providing printed information pertaining to at least one transaction; providing an RFID tag wherein the RFID tag includes electronic information pertaining to the at least one transaction; providing an interrogation facility; and causing the interrogation facility to interrogate the RFID tag and receive the electronic information. 

     Grikstas et al. (US Patent Application Pub. No: 20210035104 A1) a peripheral PINpad is connected to a host terminal. Grikstas discloses the PINpad includes an integrated camera/scanner, a secure processor, secure storage, and a network interface. Grikstas suggests the PINpad is configured to process in an independent mode of operation and a host-dependent mode of operation. Grikstas further discloses images captured by the integrated camera/scanner are decoded on the PINpad; and the decoded image information, depending on a processing context, is not provided to and is not available to the host terminal; also the PINpad is further configured to perform network interactions with external servers independent of the host terminal. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181